Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Election/Restriction
The Examiner of your application has changed. Please address future correspondence to Amy M. Bunker, AU1639.

Status of Claims
Claims 7-9, 12-14, 17, 18, 22, 37 and 38 are currently pending. Claims 37 and 38 have been added by Applicants’ amendment filed 06-14-2022. Claims 23 and 25-32 have been canceled by Applicants’ amendment filed 06-14-2022.

Therefore, claims 7-9, 12-14, 17, 18, 22, 37 and 38 are under consideration.

It should be noted that restriction between plural, distinct inventions is discretionary on the part of the examiner in utility patent applications (see MPEP § 803), and since 37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action, a second requirement may be made when it becomes proper, even though there was a prior requirement with which applicant complied. Ex parte Benke, 1904 C.D. 63, 108 O.G. 1588 (Comm’r Pat. 1904) (See MPEP § 811.02).


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 7-9, 12, 14, 17, 18, 22, 37 and 38, drawn to a method of treating a hypoxic tumor in a subject in need thereof.

Group II, claim(s) 13, drawn to a method of treating a hypoxic tumor in a subject in need thereof.


Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

A single specific species of what the biomarker value/level is indicative of/correlates with such as, for example, wherein the biomarker value is at least partially indicative of one or more of: a concentration of the at least one hypoxia biomarker in the sample  (instant claim 14) OR wherein the biomarker level correlates with the presence of normal (i.e., non-hypoxic) conditions, and is at least partially indicative of hypoxia (instant claim 17) OR wherein the biomarker level correlates with the presence of normal (i.e., non-hypoxic conditions), and is at least partially indicative of normoxia (instant claim 18), such as recited in instant claims 14, 17 and 18 (please elected one of claims 14, 17 or 18).

A single specific species of at least one hypoxia biomarker value of instant claim 13 such as, for example, wherein the at least one hypoxia biomarker is: 
	(a) a polynucleotide expression product comprising a nucleotide sequence that shares at least 70% sequence identity with any one of SEQ ID NOS: 1-10 OR 
	(b) a polynucleotide expression product comprising a nucleotide sequence that encodes a polypeptide comprising any one of SEQ ID NOS: 202-211 OR 
	(c) a polynucleotide expression product comprising a nucleotide sequence that shares at least 70% sequence similarity or identity with at least a portion of SEQ ID NOS: 202-211 OR 
	(d) a polynucleotide expression product comprising a nucleotide sequence that hybridizes to the sequence of (a), (b), (c) or a complement thereof OR 
	(e) a polypeptide expression product comprising the amino acid sequence set forth in any one of SEQ ID NOS: 2022-211 OR
	(f) a polypeptide expression product comprising an amino acid sequence that shares at least 70% sequence similarity or identity with the sequence set forth in any one of SEQ ID NOS: 202-211, such as recited in instant claims 13 (please elected one of [a]-[f]).

A single specific species of how the biomarkers are measured such as, for example, wherein the at least one biomarker value is measured using microscopy, flow cytometry, immunoassays, etc. (instant claim 22) OR wherein the values for at least two biomarkers of the hypoxia biomarkers are determined (instant claim 38), such as recited in instant claims 22 and 38 (please elected one of claims 22 or 38).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 7 and 13
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a method of treating a hypoxic tumor comprising determining at least one hypoxia biomarker value in a sample obtained from a subject; determining an indicator using the biomarker value for at least one biomarker including a polynucleotide that shares at least 70% sequence identity as set forth in SEQ ID NOS: 1-10 and 202-211; and administering an effective amount of a G9a antagonist to the subject on the basis that the indicator is at least partially indicative of the likelihood that the tumor is hypoxic, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bedoya et al. (WO2016057705). Bedoya et al. teach identifying a subject having cancer, and determining if the subject has an increased likelihood to respond, or a decreased likelihood of relapse by determining the level or activity of one or more biomarkers (interpreted as determining an indicator); and a system for evaluating cancer such as ALL and CLL; acquiring a value for the level of (e.g., determining the level of expression of) one or more genes listed in Table 1A, 1B, 7A, 7B, Tables 8-10, 14-18 and 20 including KLRG1 to obtain a gene pattern for the sample (interpreted as one hypoxia biomarker including at least 70% sequence identity); and administering a therapeutically effective does of a CAR-expressing cell therapy including CAR T cells; administering an alternative therapy for a particular cancer type; administering a combination with an inhibitor of CEACAM; chemotherapy such as folic acid antagonists, pyrimidine analogs, purine analogs, adenosine deaminase inhibitors, methotrexate, anti-metabolites, alkylating agents, kinase inhibitors including tyrosine kinase inhibitors, immunotherapy, biologic therapy, any cancer therapy in combination with one or more additional therapies to treat and/or reduce the symptoms of cancer, etc. (interpreted as encompassing administering a G9a antagonist); the administration of a low, immune enhancing does of an mTOR inhibitor that can result in a decrease in the expression of KLRG1; and increasing the number of memory T cell precursors by decreasing KLRG1 (interpreted as encompassing the administration of a G9a antagonist) (pg. 5, lines 1-3; pg. 7, lines 15-16; pg. 8, lines 9-17;  pg. 10, lines 1-8; pg. 85, lines 27-30; pg. 155, lines 6-10; pg. 186-188; pg. 193; pg. 202, lines 22-30; pg. 203, lines 1-5; and pg. 230, lines 1-10).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) 
and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313)446-4833. The examiner can normally be reached Monday-Friday (6am-2:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Bunker/
Primary Examiner, Art Unit 1639